Claims 1-35 are presented for examination.
Comment on Continuity
	The instant application is a continuation of 15/663,475, filed 7/28/2017; 
‘475 is a divisional of 12/846,765, filed 7/29/2010; ‘765 is a continuation of 11/646,812, filed 12/28/2006 which claims benefit of provisional application 60/754,969, filed 12/29/2005.
	‘812 is directed to composition claims that are suitable for collecting and preserving placental stem cells. There was a restriction among the various claimed components of the composition but that restriction requirement was withdrawn at allowance. There was never a restriction requirement between a composition and a method.
	‘765 is drawn to a method of isolating or preserving stem cells. There was a restriction made between stem cell “isolating” and “preserving”. There was never a restriction requirement between a composition and a method.
	15/663,475 is drawn to a method of isolating stem cells. There was never a restriction requirement between a composition and a method.
Therefore, the instant claims can be rejected over obvious type double patenting over any of these applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 9-13, 18 and 19 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Noble et al. (US 20060205771) in view of Gokcen (US 20020061300), Bhagwat et al. (WO 02/01037; cited in the IDS filed 4/1/2021), Reusch et al. (US 20040097454) and Lu (US 20050158311).
Noble discloses a composition and method for treating cancer that contains a caspase inhibitor (abstract). Caspase inhibition can enhance death of cancer cells. z-VAD is an example of a caspase inhibitor (section [0033];  claims 1 and 2). The formulation for the administration is in any pharmaceutically acceptable carrier (section [0063]). The preparation can be parenteral (e.g., in solution, claim 1) and the carrier can be aqueous such as saline (section [0081]; instant claim 9. Noble teaches that caspase inhibition therapy can be combined with other kinds of cancer therapies (section [0098]). Prostate cancer can be treated by the administration of a caspase inhibitor (section [0091]).
Noble does not teach that the composition further comprises a protease (claims 1) such as thermolysin (claim 13), dispase (claim 13) or collagenase (claims 11 and 12), an inhibitor of apoptosis that is a JNK inhibitor (claims 1 and 3) or 0.9% saline in phosphate (claim 10).
At least one other component that can be a protease (abstract). The protease can be dispase or thermolysin among others (section [0023]; claims 1, 11 and 13). The collagenase is provided in a unit dosage  of 250 to 250,000 units/ml (section [0086]). This disclosure meets the limitations of instant claim 5 wherein the collagenase is present in an amount to detectably dissociate cells of a tissue because Reusch teaches that 7000 U/ml is sufficient to released cells from aortic tissue (section [0262]). 7000 units/mL is in the range disclosed by Gokcen. It would be reasonable  that  7000 units/ml of collagenase could release stem cells from a tissue since they are cells adhered to a tissue (placenta). Reusch is cited as an evidence document.
Bhagwat teaches indazole compounds that are JNK inhibitors that can be used to treat cancers including prostate cancer  (page 7, line 13). The generic structure is taught at pages 7-8 where the compound is an indazole:

    PNG
    media_image1.png
    219
    337
    media_image1.png
    Greyscale
where the meanings of the variable substituents are as instantly claimed (claims 18-19). For example, Bhagwat discloses, 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide, at page 78, Example 68. This compound meets the limitations of claim 19 where A is a direct bond, R1 is phenyl, R3 is halogen and R2 is amide.  
Lu teaches that a pharmaceutically acceptable carries for a polypeptide is any standard physiologically acceptable carrier for a parenteral solution such as phosphate buffered saline solution or normal saline (0.9%). Lu discloses that compositions comprising such carriers are formulated by well-known convention methods (section [0088]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a composition comprising the JNK inhibitor 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide, a caspase inhibitor and collagenase in combination with thermolysin and/ or dispase for the treatment of prostatic cancer. The ordinary artisan would have been motivated to do so because each therapy is indicated for the same purpose: the treatment of prostatic cancer. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could treat prostatic cancer with a composition comprising a JNK inhibitor that is 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide, a caspase inhibitor and collagenase in combination with thermolysin and/or dispase because each component of said composition is known for the treatment of cancer individually. 
	The ordinary artisan would have been motivated to employ a caspase inhibitor and 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide to treat prostatic cancer since Noble and Bhagwat teach the indicated components, respectively, for the treatment of prostatic cancer. The ordinary artisan would have had a reasonable expectation that one could treat prostatic cancer with the indicated components since Noble and Bhagwat disclose that the disclosed JNK inhibitors and inhibitors of caspase enzymes can treat prostatic cancer.
	The ordinary artisan would have been motivated to choose either dispase and/or thermolysin in combination with collagenase because the two enzymes are indicated by Gokcen as being useful for treating cancer in combination with collagenase. The ordinary artisan would have had a reasonable expectation that one could employ a composition comprising collagenase and thermolysin or dispase to treat prostatic cancer since Gokcen teaches that proteases and collagenase are effective for treating prostatic cancer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition for parenteral use comprising phosphate buffered saline or normal saline (0.9%) with 3-(4-fluoro-phenyl)-H-indazole-5-carboxylic acid amide, collagenase and dispase or thermolysin and a caspase inhibitor. The ordinary artisan would have been motivated to do so because Lu indicates that phosphate buffered saline and normal saline (0.9%) are standard carriers of therapeutic compositions for parenteral administration. The ordinary artisan would have had a reasonable expectation that phosphate buffered saline or normal saline (0.9%) would serve as a physiologically acceptable carrier of the composition because Lu indicates that the use of such a carrier for parenteral compositions is standard in the art of pharmaceutical formulation.
The Bhagwat is silent regarding the ability of 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide  to inhibit apoptosis (claim 3) that does not modulate differentiation or proliferation or the stem cells (claim 4) or that the composition when contacted with stem cells reduces or prevents apoptosis in the population compared to a population that has not been contacted by the composition (claim 1) However, this is a property of the compound or composition that is naturally part of the same. The properties of a compound and therefore a composition of compounds naturally flows from the structure of the compound(s). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 11-13 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both referenced cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074),  as evidenced by Florio et al. (20100311166).
	Hariri exemplifies culturing placental nucleated cells or umbilical cord
blood cells with a JNK inhibitor in DMEM medium, which contains salts. (Example 5 at
[440-442] ) Florio teaches that DMEM is a physiologically acceptable medium ([0032]). Hariri suggests that the following generic structures:

    PNG
    media_image2.png
    108
    238
    media_image2.png
    Greyscale
with the variables defined at [0178]-[0189] as instantly claimed in claim 19 where this compound is an indazole (claim 18).

    PNG
    media_image3.png
    101
    257
    media_image3.png
    Greyscale
 with the variables defined at [0213]-[0225] as instantly claimed in claim 20; and 

    PNG
    media_image4.png
    118
    245
    media_image4.png
    Greyscale
 with the variables defined at [0242]-[0247] as instantly claimed in claim 21
	Hariri teaches that the JNK inhibitor may be 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide or salts thereof. (Paragraph 211; last structure listed in [2110]. 
	Hariri  teaches that fast processing of the placental tissue is critical to prevent apoptosis. ([174]). 
	Hariri  suggests that the stem cells may also be obtained from human amnion according to the methods of Hu et al. ([0312]). 
	Hariri (2004) does not exemplify contacting stem cells with a composition of a JNK inhibitor and protease where the protease that is sufficient to dissociated  cells of a tissues from which said stem cells may be derived, is collagenase, trypsin, and dispase (claims 1, 5, 11, 12, 13 and 14) . 
	Hu teaches isolating stem cells from amniotic membrane by physical disruption
followed by treatment with proteases, for example collagenase, trypsin, and dispase, to
separate the cells from each other. (Page 6, lines 1-12.) Hu teaches that amniotic
membrane is a source of multipotent cells for tissue regeneration. (Page 1, lines 23-25;
page 9, lines 12-24.)
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comrpsing a JNK inhibitor of claims 19-21 and a protease that is a metalloprotease (collagenase) or a neutral protease (dispase) for obtaining stem cells from tissue. The ordinary artisan would have been motivated to do so because Hariri teaches that rapid isolation of stem cells as well a inhibition of apoptosis is highly desirable. Thus, it would have been o and that this can be accomplished by combining a tissue source of stem cells with a protease that is collagenase or dispase where a JNK inhibitor will prevent apoptosis during fast processing of the source tissue. The ordinary artisan would have been motivated to do so because this is a case of applying a known technique to yield a ready improvement (MPEP 2144 I D). In the instant case Hariri seeks to inhibitor apoptosis in harvested stem cells by contacting this with a solution containing a JNK inhibitor. Hariri also states that it is desirable to quickly  process of the tissue to prevent apoptosis. ([174]) and references Hu for an efficient method to removes stem cells from tissue. Thus, combining a composition containing a protease a JNK inhibitor is applying two known compositions for the improvement of harvesting stem cells from a tissue. The ordinary artisan would have had a reasonable expectation that the combination of a protease with a JNK inhibitor in one solution would yield stem cells with reduce apoptosis because each component (the protease and the JNK inhibitor) would be activity in their known manner to accomplish harvesting of stem cells from a tissue while protecting the stem cell from apoptosis.
	Hariri as modified by Hu does not teach that composition includes an apoptosis inhibitor that is a caspase inhibitor.
	Han teaches that compounds that inhbit apoptosis in in hematopoietic stem cells include caspase inhibitors which improve stem cell culture methods (“Technical Challenge of the Invention).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a caspase inhibitor to the placenta stem cell composition of Hariri as modified by Hu. The ordinary artisan would have been motivated to do so because the goal of Hariri is to prevent apoptosis during cell harvesting and caspase inhibitors also accomplish this. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that a caspase inhibitor would also inhibit apoptosis in a stem cell because Han teaches this.
Claims 1-6, 11-13 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021), and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, above, in further view of Warny et al. (Am. J. Physiol. Cell Physiol. (1999) 276: c717-C724; cited in the IDS filed 4/1/2021).
The disclosure by Hariri as modified by Hu and Han is discussed supra.
	Hariri also teaches at Example 4 a method for culturing CD34+ cells (claims 36
and 37) supplemented with cytokines with a JNK or MMK inhibitor in DMSO for the
production of monocytes ([0439]). At claim 10 of the publication, a method for producing
hematopoietic cells by contacting a mammalian stem cells with a compound that inhibit
JNK or MKK activity suitable for differentiation is claimed where said differentiation
results in the production of a hematopoietic cells. At Example 5, the effect of JNK
inhibitors on placental nucleated cells or umbilical cord blood cells in a culture medium
which contains salts is taught ([04400] to [0442]). 
Modified Hariri does not teach that the composition further comprises a necrosis inhibiting agent (claim 6).
	Warny teaches that culturing blood monocytes in a medium containing high
levels of potassium inhibits necrosis in monocytes triggered by SAT and ouabain which
cause potassium depletion (Page C720 under the heading “Blocking K* efflux prevents
monocyte necrosis ...”, figure 3).
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to add potassium which is an inhibitor of monocyte necrosis to the
stem cell composition of Hariri  modified by Hu. The ordinary artisan would have been motivated to do so because the goal of modified Hariri  is to cause the differentiation of stem cells to monocytes and Warny teaches that the addition of potassium to a medium to inhibit necrosis, protects monocytes from necrosis. The ordinary artisan would have
had a reasonable expectation that the addition of potassium to the stem cell
composition of modified Hariri  could protect thus produced monocytes from
necrosis because Warny teaches this.
Claims 1-7, 11-13 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421), Han et al. (KR 20030032074) and Warney et al. (Am. J. Physiol. Cell Physiol. (1999) 276: c717-C724, all three references cited in the IDS filed 4/1/2021) as evidenced by Florio et al. (20100311166), as applied to claims 1-6, 11-13 and 19-21, above, in further view of Dodo et al. (Bioorganic Med, Chem. Letters (2005) 15: 3114-3118; cited in the IDS filed 4/1/2021).
	The disclosure of Hariri as modified by Hu, Han and Warney is discussed supra.
	Modified Hariri does not teach that the necrosis inhibitor is 2-(1-indol-3-yl)-3-pentylamino maleimide (claim 7).
	Dodo teaches that 2-(1-H-indol-3-yl)-3-pentylamino-maleimide, IM-54, is an
effective inhibit or necrosis HL 60 cells in vitro culture conditions (abstract, Figures 2
and 3).
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to employ IM-54 as the inhibitor of necrosis in the method of stem
cell culture in modified Hariri. The ordinary artisan would have been motivated to do so
because each composition, the potassium salt as taught by Warny and IM-54, is known
to have the same function, acting as an inhibitor of necrosis for cell in a culture medium.
Hence, the substitution is no more than the predictable use of prior art elements
according to their established functions resulting in the simple substitution of one known
element for another for a predictable result. The ordinary artisan would have had a
reasonable expectation that one could successfully employ IM-54 as the inhibitor of cell
necrosis in the method of stem cell culture in modified Hariri because Dodo successfully
employs the compound to protect cells in culture.

Claims 1-5, 8, 11-3 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, above, in further view of Lowe et al. (Trends in Biochem. (1998) 16(6): 272-277) and Magnat et al. (US 20040142466; both cited in the IDS filed 4/1/202).
The disclosure by Hariri as modified by Hu and Han is discussed supra.
Hariri also teaches that the cell of his invention are intended for transplantation ([0145]).
Modified Hariri does not teach that the composition for obtained stem cells contains an oxygen-carrying perfluorocarbon (claim 8).
	Lowe teaches that perfluorocarbons have been exploited to increase the oxygen supply to culture a variety of animal cells. The oxygenation by perfluorocarbons
increases oxygen uptake by the cells and increases cell density (page 274, right column
under the heading of animal-cell cultures and Table 3).
	Magnat teaches that perfluorocarbons can be used to enhance the storage of
stem cells by positioning a layer of PFC over a layer of medium containing stem cells
(abstract, [0026] and claim 10).
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to include a perfluorocarbon in the stem cell composition 
of modified Hariri. The ordinary artisan would have been modified to do so because a PFC has the properties of oxygenating animal cell cultures thereby resulting in an increase in cell density and cell preservation. The ordinary artisan would have had a reasonable expectation that one could successfully contact and oxygenate stem cell in the composition of modified Hariri because Lowe teaches that PFC can be safely contacted with a variety of cells and Magnat teaches that PFC can successfully oxygenate stem cells. 
Claims 1-5, 11-15 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, above, in further view of Kihm et al. (US 20050058631).
	The disclosure by Hariri as modified by Hu and Han is discussed supra.
	Modified Hariri does not teach that collagenase and/or dispase are combined with hyaluronidase for obtaining cells from placenta is hyaluronidase (claims 14 and 15).
	Kihm teaches that isolation of cells from a placenta with a combination of collagenase/dispase/hyaluronidase results in the isolation of cell populations from placental tissue that expanded readily ([0307]).
	Claim 16 of the publication is directed to placenta-derived cells that are isolated with mucolytic enzyme in combination with dispase or collagenase. Claim 17 identifies the mucolytic enzyme as hyaluronidase.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to add dispase and/or collagenase in combination with hyaluronidase to the composition of modified Hariri. The ordinary artisan would have been motivated to do so because Kihm teaches that these combinations are successful for cell isolation from placenta. The ordinary artisan would have had a reasonable expectation that one could isolate stem cells with the composition of modified Hariri further containing hyaluronidase because Kihm teaches this. 
Claims 1-5, 9-12 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, in further view of Hariri et al. (US 20020123414; Hariri 2002; cited in the IDS filed 4/1/2021).
The disclosure by Hariri as modified by Hu and Han is discussed supra.
Modified Hariri does not teach that the stem cell composition is 0.9% NaCl solution (claims 9-10).
	Hariri 2002 teaches a method for obtaining embryonic-like stem cells from
placenta comprising perfusing the placenta with a solution containing an anticoagulant
and that the perfusion solution should be 0.9 N ([0021]). It is taught that 30 to 100 ml of
the perfusion solution can be used [0023] but there is a need to manage the solution to
aid in the recovery of the cells.
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to make the composition of modified Hariri in 0.9 N. The
ordinary artisan would have been motivated to do so because Hariri 2002 teaches that
this is advantageous for perfusing the cells to obtain optimal cell recovery. The ordinary
artisan would have had a reasonable expectation that the stem cell composition of modified Hariri could be a 0.9 N solution because Hariri 2002 successfully employs a 0.9% NaCl solution to perfuse stem cells.
Claims 1-5, 11-12 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, in further view of Armstrong et al. (US 5830507) and Bennet et al. (US 20050266391).
The disclosure by Hariri as modified by Hu is discussed supra.
As noted supra, Hariri also teaches that the cell of his invention are intended for transplantation ([0145]).
Modified Armstrong does not teach that the composition for stem cell isolation further comprises hydroxyethyl starch, raffinose, and lactobionic acid (claim 16), which is in part US solution (claim 17).
Armstrong teaches that tissue slices, like organs can be stored un ViaSpan® which is the trademark for UW solution. It has been found that this medium facilitates the growth of cells much faster and more effectively than conventional approaches (col. 16, lines 28-40).
Bennet teaches that UW solution contains cell-impermeant agents such as hydroxyethyl starch, raffinose, and lactobionic acid which prevent cell swelling during cold ischemic storage ([0010]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add UW solution to the composition of modified Hariri. The ordinary artisan would have been motivated to do so because UW solution is known to be effective for transporting tissues intended for transplantation and prevents cell swelling during cold ischemic storage. The ordinary artisan would have had a reasonable  expectation that one could add UW solution to the composition to modified Hariri because it contains agents compatible with an aqueous solution.

Claims 1-5, 11-12 and 18-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1, 3-5, 11-13 and 19-21, in further view of Hariri et al. (WO 2003/087392; cited in the IDS filed 4/1/2021)
The disclosure by Hariri as modified by Hu and Han is discussed supra.
Modified Hariri does not teach that the composition further comprises an immunomodulatory agent that is 4-(4-amino-1-oxo-1,3-dihydro-isoindon-2-yl) piperadone 2,6-dione (claim 23, reading on claims 22 and 24-26).
	Hariri 2003 determined the effects of Thalidomide, ACTIMID and REVIMID on
monocyte production on purified human cord stem cells by culturing the cells in a
medium supplemented with cytokines and the named compound dissolved in DMSO.
The structures of the two compounds are shown on page 38 where REVMID is 3-(4-
amino-1-oxo-1 ,3-dihydro-isoindon-2-yl)-piperdin-2,6-dione. The selection of
REVMID is easily envisaged from a small genus of two compounds. It was found that
the DMSO only group had a negative effect on CD34* expansion and preservation while
cells treated with REVMID or ACTMID overcame the DMSO inhibition and caused
increased monocyte production from the stem cells while thalidomide had no effect
(pages 67, line 20 to 68. Hariri 2003 also cites Hu as a suitable method to obtain
stem cells from the amniotic membrane (page 2, lines 29-35).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to add 3-(4-amino-1-oxo-1 ,3-dihydro-isoindon-2-yl)-piperdin-2,6-dione to the composition of modified Hariri. The ordinary artisan would have been motivated to do so because the goal of both Hariri references is to obtain hematopoietic stem cells such as monocytes from stem cells. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could produce monocytes from a population of stem cells from an amniotic membrane with a composition containing a protease, JNK inhibitor and REVIMID because both
Hariri references suggest the method of Hu for obtained placental stem cells for
differentiation and both JNK inhibitors and REVIMID are successfully used to cause
CD34+CD38- cells to differentiate to monocytes.
	Claims 1-5, 11-13, 19-21, 27, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), as applied to claims 1-5, 11-13 and 19-21, in further view of Shelby (US 20080176205) and Holcberg (J. Reproductive Immunol. (2004) 51: 192-197; both references cited in the IDS filed 4/1/2021).
The disclosure by Hariri as modified by Hu and Han is discussed supra.
Modified Hariri does not teach that the composition further comprises a vasodilator that is magnesium sulfate (claims 27 and 30).
	Shelby teaches a medium for the preservation of biologic materials. One
particular medium is RMPI-1640 which includes magnesium sulfate as well as glucose,
an energy substrate [0064]). Biologic include graft cells which include stem cells [0097].
	Holcberg teaches that magnesium sulfate has vasodilator effects on cells during perfusion from human placenta (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to add magnesium sulfate to the culture medium of modified Hariri 2004. The ordinary artisan would have been motivated to do so because magnesium sulfate is a suitable component to aid in the culture of stem cells as it also has vasodilator effects which aid placental cell. The ordinary artisan would have had a reasonable expectation that one could add magnesium sulfate to a stem cell culture medium because Shelby successfully accomplishes this.
	While the references listed above do not specifically teach the limitations
That the concentration of magnesium sulfate from about 0.1 nM to about 20 nM, as in claim 35, this is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that re functional or optimal regarding the vasodilation effect on the placental cells which 1en would be inclusive or cover that values as instantly claimed. Absent any teaching f criticality by the Applicant concerning the concentration of magnesium sulfate, it would be prima facie obvious that one of ordinary skill in the art would recognize that is limitation can be met as a matter of routine optimization (MPEP § 2144.05 Il).
	Claims 1-5, 11-13, 19-21, 27, 29, 30 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), Shelby (US 20080176205) and Holcberg (J. Reproductive Immunol. (2004) 51: 192-197; both references cited in the IDS filed 4/1/2021), as applied to claims 1-5, 11-13, 19-21, 27, 30 and 35, in further view of Gresele et al (Thromb. Haemostatsis (1987) 57(2): 235) cited in the IDS filed 4/1/2021).
	The disclosure by Hariri as modified by Hu, Han, Shelby and Holcberg is discussed supra.
	Modified Hariri does not teach that the vasodilator is a lipoxygenase inhibitor that is dipyridamole (claims 27 and 29).
	Gresele teaches that Dipyridamole which is a known coronary vasodilator has
antioxidant activity and stimulated polymorphonuclear leukocytes in vitro and whole
blood. Gresele teaches that the vasodilator effect of the compound may be related to
the blockade of the lipoxygenase.
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to employ dipyridamole as the vasodilator in the method of stem
cell culture in modified Hariri. The ordinary artisan would have been motivated to do so
because each composition, magnesium sulfate and dipyridamole, is known to have the
same function, acting as a vasodilator which has positive effects on cells in vitro. Hence,
the substitution is no more than the predictable use of prior art elements according to
their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable
expectation that one could successfully employ dipyridamole in the cell culture method
of modified Hariri because it has vasodilator activity and is successfully used with cells
in vitro by Gresele.

	Claims 1-5, 11-13, 19-21, 27, 29, 30, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), Shelby (US 20080176205) and Holcberg (J. Reproductive Immunol. (2004) 51: 192-197; both references cited in the IDS filed 4/1/2021), as applied to claims 1-5, 11-13, 19-21, 27, 29, 30 and 35, in further view of Youssefyeh (US 20010036489; cited in the IDs filed 4/1/2021).
	The disclosure by Hariri as modified by Hu, Han, Shelby and Holcberg  is discussed supra.
	Modified Hariri does not teach that the vasodilator is indomethacin (claims 27 and 34).
	Youssefyeh teaches that indomethacin is a vasodilator.
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to employ indomethacin as the vasodilator in the method of stem
cell culture in modified Hariri. The ordinary artisan would have been motivated to do so
because each compound, indomethacin and magnesium sulfate, is known to have the
same function, acting as a vasodilator which has positive effects on cells including stem
cells. Hence, the substitution is no more than the predictable use of prior art elements element for another for a predictable result. The ordinary artisan would have had a
reasonable expectation that one could successfully employ indomethacin as the
vasodilator in the method of stem cell culture in modified Hariri because Youssefeyeh
teaches that the compound has the desired vasodilation characteristics.
	It is noted in Hariri, that the isolation of placental stem cells is repeatedly
referred to as “a placenta” ([(0042] and [0115]) which is reasonably interpreted to mean
a single placenta. While the references listed above do not specifically teach the
limitations of the concentration of indomethacin relevant to a single placenta in the
method of modified Hariri as seen in claim 34, this is motivation for someone of
ordinary skill in the art to practice or test the parameter values widely to find those that
are functional or optimal regarding the vasodilation effect on the cells which then would
be inclusive or cover that values as instantly claimed. Absent any teaching of criticality
by the Applicant concerning the concentrations of indomethacin, it would be prima facie
obvious that one of ordinary skill in the art would recognize these limitations can be met
as a matter of routine optimization (MPEP § 2144.05 Il).
	Claims 1-5, 11-13, 19-21, 27-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hariri et al. (US 20040028660) in view of Hu et al. (WO 00/73421; both references cited in the IDS filed 4/1/2021) and Han et al. (KR 20030032074), as evidenced by Florio et al. (20100311166), Shelby (US 20080176205) and Holcberg (J. Reproductive Immunol. (2004) 51: 192-197; both references cited in the IDS filed 4/1/2021), as applied to claims 1-5, 11-13, 19-21, 27, 29, 30 and 35, in further view of  Freyman et al. (US 20070065414), Parsons et al. (US 20050233446) and Parasanna et al. (US 20040132037; all cited in the IDS filed 4/1/2021), as evidenced by Davisson (US 20040133929).
	The combined teachings of Hariri in view of the supporting references are
discussed supra and referred to as modified Hariri.
	Modified Hariri does not teach that the vasodilator is hydralazine, ATP or adenosine (claims 30-33) where one is an anti-hypertensive agent (claim 28).
	Parasanna et al. teaches that a culture medium suitable for stem cells can
comprises an energy source such as ATP [0046] and [0054].
	Parsons teaches that adenosine is a suitable nucleoside for supplementing
culture medium for stem cells at concentration of from 1 um to about 50 um which overlaps the claimed range of from about 0.001 mM to about 10 mM (abstract, [0084])
claim 32).
	Freyman teaches that a vasodilator enhances the ability of stem cells
administered to an individual to traverse through the blood vessels and capillaries of a
desired site of transplantation. Such vasodilators are adenosine, hydralazine and
adenosine triphosphate [0015]. Davisson teaches that hydralazine is an anti-hypertensive agent ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time the
invention was made to employ ATP, hydralazine or adenosine as the vasodilator in the
method of stem cell culture in modified Hariri. The ordinary artisan would have been
motivated to do so because each compound, is known to have the same function as
magnesium sulfate, acting as a vasodilator which has positive effects on cells including
stem cells. Hence, the substitution is no more than the predictable use of prior art
elements according to their established functions resulting in the simple substitution of
one known element for another for a predictable result. The ordinary artisan would
have had a reasonable expectation that one could successfully employ ATP,
hydralazine or adenosine as the vasodilator in the method of stem cell culture in
modified Hariri because ATP and adenosine are commonly used in cells culture for
stem cells and Freyman teaches that hydralazine is compatible with stem cells.
	While the references listed above do not specifically teach the limitations
of the concentration of hydralazine or ATP in the method of modified Hariri as seen in
claims 31 and 33, this is motivation for someone of ordinary skill in the art to practice or
test the parameter values widely to find those that are functional or optimal regarding
the vasodilation effect on the placental cells which then would be inclusive or cover that
values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations of hydralazine or ATP, it would be prima facie obvious
that one of ordinary skill in the art would recognize these limitations can be met as a
matter of routine optimization (MPEP § 2144.05 Il).

	Claims 1-17 and 27-35 are rejected under 35 U.S.C. 103(a) as being obvious over Paludan et al. (US 7682803); cited in the IDS filed 4/1/2021), as evidenced by Bennet et al. (US 20050266391) and Davisson (US 20010133929).
The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  
Paludan teaches a placental stem cell collection composition that is present  in a physiologically acceptable solution such as phosphate buffered saline or saline at 0.9% (col. 22, lines 25-30]; claims 1, 9 and 10).
	At col. 22, lines 31-48, Paludan teaches that the stem cell collection composition can comprise one or more components that tend to preserve placental stem cells by delaying the death of the placental stem cells, or reducing the number of placental stem cells in a population of cells that die from the time of collection to the time of culturing. Such components include an apoptosis inhibitor such as a caspase inhibitor or JNK inhibitor (claims 1-4); a vasodilator that is magnesium sulfate, an antihypertensive drug including atrial natriuretic peptide (ANP;  claims 27, 28 and 30), adrenocorticotropin, corticotropin-releasing hormone, sodium nitroprusside, hydralazine, adenosine triphosphate, adenosine or indomethacin (claim 30), a phosphodiesterase inhibitor; a necrosis inhibitor that is  2-(1H-Indol-3-yl)-3-pentylamino-maleimide (instant claim 6 and 7, pyrrolidine dithiocarbamate, or clonazepam); a TNF-.alpha. inhibitor; and/or an oxygen-carrying perfluorocarbon (claim 8). Davisson teaches that hydralazine is an anti-hypertensive agent ([0032]; claim 28).
The stem cell collection composition can also comprise adenosine (about 1 mM to about 50 mM; claim 32, where the disclosed concentration overlaps the claimed concentration of about 0.001  to about 10 mM); The composition contains magnesium ions (about 1 mM to about 50 mM; reasonably reading on the disclose magnesium sulfate supra). The disclosed specie overlaps the claimed range of about 0.1 to about 20 (claim 35; col. 22, line 66 to col. 24, line 5).
	While the references listed above do not specifically teach the limitations
of the concentration of hydralazine or ATP in the method of modified Hariri as seen in
claims 31 and 33, this is motivation for someone of ordinary skill in the art to practice or
test the parameter values widely to find those that are functional or optimal regarding
the vasodilation effect on the placental cells which then would be inclusive or cover that
values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentrations of hydralazine or ATP, it would be prima facie obvious
that one of ordinary skill in the art would recognize these limitations can be met as a
matter of routine optimization (MPEP § 2144.05 Il).
	It is noted in Hariri, that the isolation of placental stem cells is repeatedly
referred to as “a placenta” ([(0042] and [0115]) which is reasonably interpreted to mean
a single placenta. While the references listed above do not specifically teach the
limitations of the concentration of indomethacin relevant to a single placenta in the
method of modified Hariri as seen in claim 34, this is motivation for someone of
ordinary skill in the art to practice or test the parameter values widely to find those that
are functional or optimal regarding the vasodilation effect on the cells which then would
be inclusive or cover that values as instantly claimed. Absent any teaching of criticality
by the Applicant concerning the concentrations of indomethacin, it would be prima facie
obvious that one of ordinary skill in the art would recognize these limitations can be met
as a matter of routine optimization (MPEP § 2144.05 Il).
Compositions that preserve placental stem cells can also contain UW solution (instant claim 17, col. 33, line 65 to col. 34, line 16). Bennet teaches that UW solution contains lactobiotic acid, raffinose and hydroxyethyl starch ([0010]; claim 16).
Paludan also teaches that the cell collection composition contains a tissue-degrading enzyme that is a protease such as collagenase, thermolysin and dispase  (claims 1 and 11-13) as well as hyaluronidase (instant claims 14 and 15; (col 22, lines 28-54]). The protease is present in an amount to liberate placental cells at a concentration of 50-200 U/ml (col. 25, lines 4-15; claim 5). 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the above components including a protease and hyaluronidase in one placental stem cell composition. The ordinary artisan would have been motivated to do so because Paludan teaches that all of these components protect and/or preserve placental stem cells why they are being collected. The ordinary artisan would have had a reasonable expectation that one could combine these components to make an effective placental stem cell composition because Pauldan teaches this.
	Claims 1-17 and 27-35 are rejected under 35 U.S.C. 103(a) as being obvious over Paludan et al. (US 7682803); cited in the IDS filed 4/1/2021), as evidenced by Bennet et al. (US 20050266391) and Davisson (US 20010133929), as applied to claims 1-17 and 27-35, in further view of Hariri (US 20040028660).
The disclosure by Paludan is discussed supra.
Paludan does not teach that the JNL inhibitor is one of more of the compounds of claims 18-21.
The disclosure by Hariri is discussed supra relating to the use of the compounds of claims 18-22 as JNK inhibitors for inhibiting apoptosis in stems cells from placenta.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ any of the compounds of instant claims 18-22 as the JNK inhibitor in the stem cell preserving composition of Paludan. The ordinary artisan would have been motivated to do so because Paludan teaches that JNK inhibitors are in placental stem cell composition and Hariri teaches that the compounds of instant claims 18-22 are suitable JNK inhibitors for placental stem cells. the ordinary artisan would have had a reasonable expectation that one could employ the compounds of claims 18-22 in the composition of Paludan because Hariri teaches that they are suitable JNK inhibitors to prevent apoptosis in stem cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10, 16, 17, 20, 22-26, 27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 14, 15, 17 and 18 of U.S. Patent No. 10590381. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘381 teaches a method for isolating stem cell comprising contacting a JNK inhibitor of formula II (instant claims 1, 3, 4, 20) and a caspase inhibitor (instant claims 1 and 2) and a protease (instant claim 1) which makes the claimed composition of instant claims 1-5 obvious. Claims  2-6, 11, 14, 15, 17 and 18 of ‘581 correspond to instant claims 6, 8, 16, 17, 10, 22-26, 27 and 30, respectively.

Claims 1-5, 8, 9, 10, 16-18, 10, 22-26, 27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-13, 14 and 15  of U.S. Patent No. 9,725,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of ’694 teach a method for isolating stem cell comprising contacting a solution of a JNK inhibitor of formula I (instant claims 1, 3, 4, 5,  18 and 19), a caspase inhibitor (instant claims 1 and 2), a protease (claim 1) and with a pyrrolidone thiocarbamate or clonazepam with stem cells which makes the instant composition obvious. Claims 3-6, 8, 11-13, 14 and 15 correspond to instant claims 8, 9, 16, 17, 10, 22-26, 27 and 30.

Claims 1, 3-5 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11  of U.S. Patent No. 9,598,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘669 teach a composition suitable for collecting placental stem cells comprising a JNK inhibitor that is 3-(4-fluoro-phenyl)-1H-indazole-5-carboxylic acid amide (instant claims 18 and 19) ; a protease (claims 1); an oxygen-carrying perfluorocarbon (instant claim 8); 3-(4-amino-1-oxo-1,3-dihydroisoindol-2-yl)-piperidine-2,6-dione (instant claims 22-26); atrial natriuretic peptide (ANP; instant claims 27 and 30); and either pyrrolidine dithiocarbamate or clonazepam. Claims 2-11 of ‘669 correspond to instant claims 5 and 9-18, respectively.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653